United States Securities And Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21757 American Independence Funds Trust (Exact name of registrant as specified in charter) 230 Park Avenue, Suite 534 New York, NY10169 (Address of principal executive offices) (Zip code) Eric Rubin, President, 230 Park Avenue, Suite 534 New York, NY10169 (Name and address of agent for service) with a copy to: Jon Rand, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797 Registrant's telephone number, including area code: (212) 488-1331 Date of fiscal year end: 10/31/2012 Date of reporting period: 10/31/2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17CRF 270.30e-1). The American Independence Funds Annual Report – October 31, 2012 President’s Letter to Shareholders 1 Management Fund Commentaries and Fund Performance 4 Stock Fund Schedule of Portfolio Investments 31 International Alpha Strategies Fund Schedule of Portfolio Investments 33 Small Cap Growth Fund Schedule of Portfolio Investments 36 Large Cap Growth Fund Schedule of Portfolio Investments 38 Kansas Tax-Exempt Bond Fund Schedule of Portfolio Investments 40 Strategic Income Fund Schedule of Portfolio Investments 50 Core Plus Fund Schedule of Portfolio Investments 55 U.S. Inflation-Indexed Fund Schedule of Portfolio Investments 59 Fusion Fund Schedule of Portfolio Investments 61 Absolute Return Bull Bear Bond Fund Schedule of Portfolio Investments 64 Statements of Assets and Liabilities 65 Statements of Operations 68 Statements of Changes in Net Assets 71 Financial Highlights 76 Notes to Financial Statements 86 Report of Independent Registered Public Accounting Firm 98 Additional Fund Information Portfolio Summaries 99 Table of Shareholder Expenses Other Tax Information Approval of Advisory and Sub-Advisory Agreements Trustees and Officers A description of the policies and procedures that the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-866-410-2006 or on the Securities and Exchange Commission’s website at http://www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available (i) without charge, upon request, by calling 1-866-410-2006 and (ii) on the Securities and Exchange Commission’s website at http://www.sec.gov. Schedules of Portfolio Investments as of January 31 and July 31 are available without charge, on the Securities and Exchange Commission’s website at http://www.sec.gov. American Independence Funds President’s Letter to Shareholders Dear Fellow Shareholder: I am pleased to present you with the Annual Report for the American Independence Funds (the “Funds” or for each fund separately, a “Fund”) for the year ending October 31, 2012. The Funds’ 2012 fiscal year was certainly a challenging one. The one word to consistently describe both the equity and fixed income markets in 2012 was “volatile.” This volatility was caused by a number of varying circumstances and issues facing our economy. The Euro-zone economic crisis is still having an effect on world fixed income and equity markets. The rising government debt levels of certain European states have made it difficult or impossible for several countries to re-finance their debts. Several nations have seen their bond ratings lowered, raising the costs for them to finance their debt, and further exacerbating their problems. The financial crisis has evolved slowly in a negative direction, with weaker countries, including Ireland, Portugal, Spain and Greece, dragging down the continent. Social and political dissension is making the tough decisions that these governments need to make, extremely difficult. The reverberations of the Arab Spring of last year remain. Even though Egypt appeared to transition to a democracy, protests continue in the streets of Egypt. Supporters of the Muslim Brotherhood and Islamic Fundamentalists are fighting with more liberal Egyptians. There have also been questions regarding Egypt’s commitment to peace with Israel. Tensions between Israel and Egypt can cause further conflict and volatility in the region. Syria for all intents and purposes is in the midst of a civil war. The Syrian conflict at times has spilled over into Jordan, Israel and Turkey. Indirectly, the United States is entering this conflict. NATO has expressed its support for Turkey and NATO is sending troops and missile systems to Turkey. Part of that contingent is U.S. troops and Patriot missiles. Domestically, in 2012, the Federal Reserve Board’s (the “Fed”) policy of quantitative easing continued to keep interest rates low across the Treasury yield curve. The Fed has indicated that it will use whatever tools it has at its disposal to keep interest rates at current levels through 2013. Chairman Bernanke has proven to be exceptionally creative in both engineering methods to continue monetary stimulus as well as keeping a solid majority of his supporters on the Fed Board in solidarity. The Fed has stated it would be willing to maintain the current federal funds target rate of zero to 0.25% for as long as needed to see a meaningful jobs recovery, which they consider to be an unemployment rate of below 6.5%. And adding further uncertainty to the aforementioned volatility, as of this writing (December 19, 2012) we face yet another round of budget negotiations in Washington. The fiscal cliff discussions that plagued us at this time last year are unfortunately back, front and center. Unless Congress can agree on a negotiated package of targeted tax increases and somewhat-surgical budget cuts, across-the-board tax increases and budget cuts by sequestration will go into place, having a dramatic, if not draconian, short-term potential impact on GDP growth. As we have seen in Europe, applying austerity to a nascent recovery is an imperfect and volatile mix. All of this economic uncertainty points to continued volatility in 2013. So what exactly is volatility? Volatility refers to the frequency and severity with which the market price of an investment fluctuates. The following charts are provided to show the fluctuations of the 10-year Treasury Note Yield, a good barometer for fixed income prices, and the S&P 500 Index, a popular measure for the stock market’s performance: 1 American Independence Funds For 2013, we do not foresee a dramatic change in the markets’ levels of volatility, heightening the need for seasoned and sure hands on the portfolio managers’ navigation stick. While I believe the team of American Independence portfolio managers has done an admirable job of steering through the choppy waters, we did enhance one of our teams in 2012. In June, Rick Baird and his team assumed management of the Stock Fund. The Stock Fund has consistently been headed by managers with a distinguished history and impressive long-term track record. We are constantly monitoring long-term and short-term market conditions, striving to pair the right talent with the Fund based on our expectations for the future. With Rick, we have a manager who can create opportunities for the Fund arising from large, transitory price swings (said a different way, volatility). Rick and his team are committed to investing in the type of quality companies which offer good value. While volatility can be unnerving, opportunistic and seasoned professionals like Rick can use it to produce new opportunities. Rick’s assumption of his duties had an immediate and positive impact on performance. At the end of October, the American Independence Stock Fund (Class I – ISISX) received a ratings upgrade from Morningstar®. The Morningstar star rating for this fund ratcheted up from 4 stars to 5 stars. In the Large Blend category the Stock Fund (Class I – ISISX) is in the top 57% for 3-year performance; 3% for 5-year; and 2% for 10-year.(1) The American Independence Stock Fund continues to be one of the top long-term performing large cap funds in the Morningstar® universe. In addition to the Stock Fund, the International Alpha Strategies Fund (Class I – IMSSX) received a ratings upgrade from Morningstar®. On July 3, 2012, the Morningstar star rating for this fund improved from 3 stars to 4 stars. In the Foreign Large Blend category, the International Alpha Strategies Fund (Class I – IMSSX) is in the top 84% for 3-year performance; but moves significantly to 41% for 5-year; and an even more impressive 27% for 10-year. (1) The U.S. Inflation-Indexed Fund also carries a 4 star rating by Morningstar® in the Inflation-Protected Bond category and is in the top 12% for 3-year performance; 8% for 5-year; and 7% for 10-year.(1) As you can see, American Independence identifies the finest professionals to manage the portfolios of the Funds. On September 19th, a proxy was filed with the SEC asking shareholders to approve a change in the investment objective of the Absolute Return Bull Bear Bond Fund. Following its approval, on December 19th, the Fund’s investment objective changed from seeking “to maximize investors’ total return through capital appreciation and current income as is consistent with liquidity and safety of principal” to now seeking “long term capital appreciation.” Reflecting that change, the name of the Fund has been changed to the Dynamic Conservative Plus Fund. Events in the Euro zone, Middle East, and the ongoing political stalemate in the United States with respect to debt and fiscal challenges have, in our opinion, necessitated a re-examination of the optimal tool set and vehicles which are best utilized to manage credit and equity market risk, and the volatility of the global equity and credit markets. We believe that the use of a proprietary “Business Cycle” model and the use of ETFs to efficiently and cost effectively allocate assets to implement the results of this “Business Cycle Model” will assist shareholders who seek to achieve more predictable and less volatile returns, while reducing correlation with other assets in their portfolios. On December 20th, Imanol Laresgoiti assumed management of the Dynamic Conservative Plus Fund. Mr. Laresgoiti has a long and distinguished history of managing tactical and alternative mandates, having previously founded Luz Capital S.C. Luz Capital provides consulting services and investment advice on sophisticated investment strategies to a broad range of clients including high-net worth individuals, financial institutions and other asset managers through proprietary asset allocation models and market neutral trading strategies. Source: Morningstar, Inc. Morningstar ratings are based on the Institutional Class shares. The American Independence Stock Fund I Class received a 5-star rating for overall performance, for the period ending October 31, 2012, 3 stars for 3-year performance among 1,516 Large Blend funds, 5 stars for 5-year performance among 1,324 funds, and 5 stars for 10-year performance among 832 funds. The American Independence International Alpha Strategies Fund I Class received a 4-star rating for overall performance, for the period ending October 31, 2012, 2 stars for 3-year performance among 717 Foreign Large Blend funds, 4 stars for 5-year performance among 582 funds, and 4 stars for 10-year performance among 324 funds. The American Independence U.S. Inflation-Indexed Fund I Class received a 4-star rating for overall performance, for the period ending October 31, 2012, 4 stars for 3-year performance among 160 Inflation-Protected Bond funds, 4 stars for 5-year performance among 147 funds, and 4 stars for 10-year performance among 34 funds. For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and is rated separately, which may cause slight variations in the distribution percentages.) The Overall Morningstar Rating for a fund is derived from a weighted average of the performance figures associated with its 3-, 5- and 10-year (if applicable) Morningstar Rating metrics. 2 American Independence Funds Prior to starting Luz Capital, Mr. Laresgoti held a number of high profile positions with a variety of financial services firms. He has been in the financial services industry since 1982. Mr. Laresgoti is a member of the Board Investment Committee of the 5th largest mutual fund manager in Mexico and investment advisor for the one of the 10 biggest financial groups in Switzerland. Mr. Laresgoiti holds a Bachelor of Science in Industrial Engineering from Univerisdad Panamericana (Mexico). In closing, despite the market volatility and continued uncertainty, our Funds have performed well compared to their peers and benchmarks. The following pages offer insight into each Fund’s performance, with the Portfolio Managers commenting on the specific factors that impacted their respective Fund during the reporting period and an outlook for next year. We thank you for your continued support, and American Independence will continue to seek to provide additional services, improve existing ones, and build upon the existing strong foundation. Please do not hesitate to contact us with any questions at 866-410-2006. I hope to see the markets improve during 2013. We want to take this opportunity to wish you a happy holiday season and wish you a healthy and prosperous New Year. Sincerely, Eric M. Rubin The views and opinions in this report were current at the time it was written and reflect those of the President. The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. Important Disclosures Investing in the Funds involves risk. Equity securities are more volatile and carry more risk than other forms of investments. The Funds may invest in small and mid-cap securities which are more volatile than large cap stocks; foreign investments may contain more risk due to inherent risk associated with changing political climate, foreign market instability and foreign currency fluctuations. Risks of international investing are magnified in emerging or developing markets. For more complete information on the American Independence Funds, you can obtain a prospectus containing complete information for the funds by calling 866-410-2006, or by visiting www.aifunds.com. Please read the prospectus carefully before investing. You should consider the fund’s investment objectives, risks, charges, and expenses carefully before you invest or send money. Information about these and other important subjects is in the Funds’ prospectuses. Past performance does not guarantee future results. Investment return and principal value will fluctuate with changing market conditions so that when redeemed, shares may be worth more or less than their original cost. American Independence Financial Services, LLC is a limited liability company. Shares of the American Independence Funds are distributed by Matrix Capital Group, Inc., which is not affiliated with American Independence Financial Services, LLC. Not FDIC Insured - May Lose Value - No Bank Guarantee 3 American Independence Funds Stock Fund Commentary Rick Baird – Portfolio Manager The American Independence Stock Fund (Institutional share class, the “Fund”) returned 11.70% percent for the fiscal year ending October 31, 2012. Over the same period the Fund’s benchmark, the Russell 1000 Value Index, rose 16.89%. The S&P 500 Index, another index we use to evaluate the Fund’s results, gained 15.21% over the same time period. In terms of market volatility, we do not foresee a future different from the present or the past. We anticipate investors’ expectations will remain volatile for some period, causing security prices to bob up and down, sometimes dramatically over short periods of time. Indeed, there are numerous uncertainties demanding resolution. These challenges though will require time and patience. And, at times, perhaps more patience than investors are prepared to muster. While financial market turbulence is always unnerving, volatility can produce new opportunities. This is the key reason why we made the change in management when we did. The investment process honed by the former team proved good at identifying quality companies with sound financials and favorable growth prospects. The problem was the process offered up only a narrow universe of companies that changed only slowly over time; furthermore the share prices of many of these firms were not exempt from the large price swings induced by volatile expectations. Since taking the helm, the Fund returned 6.7% in the four months from June 30 to October, 31, 2012. Over this same time frame, the S&P 500 Index rose 4.4% and the Russell 1000 Value Index gained 6.0%. Contributors to the Fund’s return over the past fiscal year included Diageo (DEO), Wal-Mart (WMT), Thermo-Fisher Scientific (TMO) and Citigroup (C). Detractors included Las Vegas Sands (LVS), Amazon.com (AMZN), Occidental Petroleum (OXY) and Dell (DELL). The team’s investment process is grounded on three core principles. First, we invest with a bottoms-up value focus and with sensitivity to price. The team strives to purchase companies it believes are selling for prices that are significantly below fair value. The Fund ended the year with a PE ratio of 10.5x versus the S&P 500 at 14.0x, a Price/Book ratio of 1.2x versus 2.0x; and a Price/Cash Flow ratio of 5.4x versus 7.1x. Yet average company cash flow growth was 21.1% versus 10.1%. Second, there are four times as many mid-capitalization companies as there are large-cap companies; and many mid-cap companies trade at very favorable valuations. As such, the team seeks attractive opportunities for a portion of the Fund among smaller large-cap and larger mid-cap companies. The team is “absolute-return” focused on these selections, and only buys companies where it foresees the potential for a 40% to 60% gain over an intermediate-term time frame of 6 to 12 months. At fiscal year-end, the average market cap of the Fund was $33.5 Billion versus $56.4 Billion for the S&P 500. Third, the team assertively uses cash as an active component to return. While the team attempts to maintain core long-term positions in favored companies, it will use intermediate market movements to trim or add to positions. These trims and additions are company based and reflect the team’s goal of owning quality companies at attractive prices. As such, the team generally does make market calls. Cash may rise to up to 20% of the portfolio if attractive reinvestment opportunities are not immediately apparent. Going into the new fiscal year, this is the philosophy, process and orientation, you, our shareholders, can expect. We believe, despite the fiscal and economic challenges the U.S. faces near and long-term, there will continue to be opportunities for gain. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 4 American Independence Funds Stock Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2002. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year 5 Year 10 Year Stock Fund Institutional Class Shares 11.70% 3.40% 10.05% Class A Shares (1) 4.89% 1.79% 8.94% Class C Shares (2) 9.58% 2.98% 9.43% Russell 1000 Value Index 16.89% (1.00)% 7.34% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 5.75%. Reflects Contingent Deferred Sales Charge (“CDSC”) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Stock Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares, shares known as Service Class shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares, shares of the Fund includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund, prior to commencement of operations on March 20, 2006, includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares of the fund, prior to commencement of operations on September 24, 2007, includes the performance of the Fund’s Class A shares from March 20, 2006 through September 23, 2007 and the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Russell 1000 Value Index is an unmanaged index of common stocks for companies that make-up the Russell 1000 Index and have been identified by the Russell Investment Group as offering lower price-to-book ratios and lower forecasted growth values. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 5 American Independence Funds International Alpha Strategies Fund Commentary Nardin Baker – Portfolio Manager The American Independence International Alpha Strategies Fund (Institutional share class, the “Fund”) returned 5.30% percent for the fiscal year ending October 31, 2012 Over the same time period, the Fund’s benchmark, the MSCI EAFE Index (with net dividends) (the “Index”), gained 4.61%. Global equity markets seesawed through most of the Fund’s fiscal year. In the absence of a clear consensus regarding the prospects for growth in the United States, Europe, Asia and emerging markets, investor sentiment swung from pessimism to optimism and back again based on the interpretation of the current economic statistic in vogue at the moment. Consequently, equity indices – the MSCI EAFE Index included – moved up and down throughout the Fund’s fiscal year. Despite the vacillating sentiment, equity prices ended the fiscal year with a gain. With fiscal policy, either at best, in abeyance, and more typically, in retrenchment throughout the industrial world, investors have relied upon central banks for support. The latter have been accommodating. Despite the prevailing uncertainties, the Federal Reserve Board’s (FRB) policy of quantitative easing continued to keep interest rates low across the Treasury yield curve which boosted investors’ appetite for risky assets. It may be said, that what the central bank has taken away in the form of interest income, it has more than made up in capital gains. By reducing intermediate and long-term interest rates – in nominal and real (or, after inflation has been deducted) terms – the Federal Reserve seeks to spur investment spending whether on new factories and machinery by businesses or new homes by consumers. Another intended consequence is to induce consumers to refinance their home mortgages, thereby reducing their monthly payments and thus providing consumers with extra, free cash flow to spend on other goods and services. While the economic benefits to date have been mixed, the Fed’s continuing intervention in the Treasury and mortgage security markets has been a boon for investors. And, this is true, not just in the United States but around the globe. The U.S. Dollar remains the standard currency for denominating large portions of the global trade in goods and services. Likewise, as 2008 demonstrated, the U.S. Dollar still has no serious rival as the final port in a global financial crisis: not the Euro; not Sterling, not the Yen; and, certainly not the Yuan. Accommodative U.S. monetary policy thus not only affects the appetite for U.S. investors for risky assets (corporate equities and debt), but overseas investors’ preferences as well. So over the year, the performance of stock markets around the world was been driven by slow economic growth and the attempts of central bankers to prop up the financial system. In this environment, the Fund, although up by more than 8% in the first quarter, lagged behind the benchmark because of its exposure to lower risk and higher quality stocks. Over this time, we increased our holdings in somewhat higher beta stocks with good liquidity. We also invested in some companies that had been beaten down over the last year as momentum began to favor those weaker stocks. With hope once again giving way to fear in April, the MSCI EAFE Index fell 7.13%, while the Fund declined 5.05% for the second calendar quarter. In particular, banks in Spain performed poorly as they struggled with declining real-estate valuations and threats of defaults. Greece continued to threaten default on loans from the European Union and the IMF. As a result, Spain was down 12.5%, Portugal was down 18.4% and Greece fell 28.3%, making it the worst performing country in the world. The Fund was spared by an almost lack of exposure to these, the most volatile, markets. What the Fund gained in relative performance was slightly offset by missing out the rebound in Italy, Spain, Greece and Portugal after European heads of state agreed to build a financing mechanism to support weaker Euro member nations. The Fund is positioned to favor stocks with good growth, profitability and quality characteristics relative to the benchmark. Factors in the growth category that are over weighted relative to the EAFE benchmark include profit margin growth and growth in ROE (return on equity) and ROA (return on assets). Profitability factors that are overweight include the same three factors: profit margin, ROA and ROE. Interest coverage is a quality factor that the portfolio is overweight. Within the quality group of factors, the Fund is exposed to higher debt companies. Normally, high debt is associated with lower quality stocks. In the current environment, however, governments are supporting very low interest rates and good companies are taking on more debt because of the historically low cost of issuing bonds. In general, the Fund continues to invest in the stocks of firms described as well capitalized and conservatively managed from a financial perspective. When the markets have been turbulent, the bias has aided the Fund; but, conversely, when investor confidence returns, this bias has (and, we expect, will) cause the Fund to underperform the broader market. The Fund is overweight in the Materials and Consumer Discretionary sectors when compared to the Index weights. The Financials and Energy sectors are underweight relative to the Index. 6 American Independence Funds The Fund moved from a 6% underweight in the European region to a 0.7% overweight in the last 12 months. Today, the Fund continues to underweight Japan by 5% and to remain overweight in Asia Ex-Japan. The net exposure to Asia is now neutral. The United Kingdom is now underweight by 4.8%, as we have reduced our exposure to that market by 3.6% over the last year. Our outlook for the economy is continued slow growth. We expect the recovery in stock markets to be better over the next few years as monetary policy allows economic growth to gain traction. With luck, stocks should be less volatile as policy makers in Europe refine their support mechanisms for fiscally, weaker countries in the European Union. And, with interest rates remaining at historic lows in much of the developed world, we expect investors will continue to favor the shares of larger, established, liquid companies that boost attractive dividend yields. Please remember though: nothing in investing is ever certain. What helps though is a process that identifies what factors investors are paying for and invest accordingly. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 7 American Independence Funds International Alpha Strategies Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2002. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year 5 Year 10 Year International Alpha Strategies Fund Institutional Class Shares 5.30% (5.47)% 8.19% Class A Shares (1) (1.35)% (7.07)% 7.01% MSCI EAFE Index 4.61% (5.81)% 7.73% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 5.75%. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the International Multi-Manager Stock Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Service Class shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares, of the Fund includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund, prior to commencement of operations on March 20, 2006, includes the performance of the predecessor fund’s Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Morgan Stanley Capital International Europe, Australasia and Far East (“MSCI EAFE”) Index is an unmanaged, arithmetic, market value-weighted average of the performance of over 900 securities listed on the stock exchange of countries in Europe, Australia and the Far East. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 8 American Independence Funds Small Cap Growth Fund Commentary Robert Natale – Portfolio Manager The American Independence Small Cap Growth Fund (Institutional share class, the “Fund”), finished its fiscal year ended October 31, 2012, up 6.11%. In comparison, its benchmark, the Russell 2000 Growth Index (the “Index”), was up 9.70%. The last fiscal year was a difficult period for the Fund. The Fund started 2012 well ahead of its Index. During the first three months of 2012, the Fund was ahead of the Russell 2000 Growth Index by 9.90%. But in April and May the Fund’s performance stumbled (in the absolute and relative to its Index). This underperformance, coupled with further shortfalls in July and October, caused the negative variance for the fiscal year. Although the Fund enjoyed a good September, the favorable months, on balance, could not offset the unfavorable months. As a growth oriented equity fund, the Fund seeks out companies with favorable earnings growth prospects. Such firms may be partitioned into two sub-sets: those expected to experience a cyclical boost in earnings; and, those firms projected to undergo a secular rise in earnings. The latter is what most investors think of when they hear the term growth. Generally, firms falling within this category are growing as the result of having introduced a completely new product or service (creating in the process new demand), or, having re-designed (often in a revolutionary fashion) an existing product concept. SanDisk (SNDK) a decade ago – through its success commercializing flash memory as a new form of non-volatile memory – is an example of a business that created a whole new industry. Thanks in large part to SanDisk, there is hardly a key ring in the United States that does not have at least one USB drive attached. As a consequence of its success, SanDisk graduated from the universe of small-cap companies to the large-cap realm. Though illustrative of the point, companies like SanDisk, that start small and through innovation grow, are rare. Many companies either fail in their attempt or are successful but sell themselves to another firm. As in the large-cap space, most earnings growth stories are cyclical stories. Improving market conditions – in terms of increased demand, lower prices for key inputs or firming prices to the end consumer – fuel the anticipated earnings growth. To this category we would add firms that have undertaken some form of restructuring to improve their competitiveness. In the first group – secular growth stories – the Fund held several names, that at least over the fiscal year, failed to live up to expectations. Mattson Technology (MTSN), Maxwell Technologies (MXWL) and Magal Security Systems (MAGS) all are engaged in interesting and innovative technologies; but all were key detractors over the past twelve months. Other investors fail to see their promise at the current time. Other key detractors in the secular space were in bio-technology. These included: BioSante (BPAX), Halozyme (HALO) and VIVUS (VVUS). A combination bottoms-up and top down approach in selecting stocks for purchase was used for the Fund. This approach is similar to the process we use to manage the companion large-cap growth fund. Fundamental analysis of the company was the final gate before a stock could be included in the portfolio. But the top-down assessment of the macroeconomic environment, and what industries and sectors were likely to prosper, guided us in searching for attractive prospects. The only difference between the two funds is in the weighting given to the top-down read. For the large-cap fund, the macroeconomic assessment carries more influence than in the small-cap fund. The key macroeconomic bet made by the Fund was in the stocks of mortgage insurance companies. The team assessed that the residential housing market in the United States had hit bottom and was finally beginning to rebound. To profit from the housing recovery, we purchased shares in several of the hard hit mortgage insurers. Although all were experiencing losses on their books of businesses originated before 2007/2008, all were reporting improving margins in the new policies being underwritten. Recovery rates were also proving to be better than the apocalyptic predictions at the height of the crash. Genworth Financial (GNW), Radian Group (RDN) and MBIA (MBI) all contributed positively to the Fund’s performance; the position in MGIC Investment (MTG) however did not. Net-net, the mortgage insurer holdings aided performance over the fiscal year, but at the cost of increasing volatility. Also on the plus side, the Fund did hold many stocks that did appreciate over this period. Top contributors included Affymax (AFFY) and Mediavation (MDVN). Both firms are bio-technology companies whose share prices rose during the Fund’s fiscal year. Coeur d’Alene Mines (CDE) and Eloqua (ELOQ) round out the list of top contributors. 9 American Independence Funds This is the valedictory annual report for the Fund. Given the Fund’s small size Management and the Fund’s Board determined to liquidate the Fund on or around December 28, 2012. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 10 American Independence Funds Small Cap Growth Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on December 9, 2010. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year Since Inception Small Cap Growth Fund Institutional Class Shares 6.11% (4.25)%(2) Class A Shares (1) (0.44)% (11.17)%(3) Russell 2000 Growth Index 9.70% 4.79%(2) Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 5.75%. For the period December 9, 2010 (commencement of operations) through October 31, 2012. For the period April 19, 2011 (commencement of operations) through October 31, 2012. The Russell 2000 Growth Index is an unmanaged index of common stocks for companies that make-up the Russell 2000 Index and have been identified by the Russell Investment Group as offering higher price-to-book ratios and higher forecasted growth values. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 11 American Independence Funds Large Cap Growth Fund Commentary Robert Natale – Portfolio Manager The American Independence Large-Cap Growth Fund (Institutional share class, the “Fund”) finished its fiscal year ended October 31, 2012, down 5.06%. In comparison, its benchmark, the Russell 1000 Growth Index (the “Index”) was up 13.02%. During this same period, the S&P 500 Index – another widely used benchmark for U.S. large-cap stocks – gained 15.21%. The last fiscal year was a difficult period for the Fund. While the Fund started 2012 well ahead of its Index, in April and May the Fund’s performance stumbled (in the absolute and relative to its Index and the S&P 500), and was unable to make good the losses in the time remaining to the fiscal year. Between those two months, the Fund lost more than 8.0% in relative performance versus the Russell 1000 Growth Index (and, lost 17.3% in absolute terms). As a growth oriented equity fund, the Fund seeks out companies with favorable earnings growth prospects. Such firms may be partitioned into two sub-sets: those expected to experience a cyclical boost in earnings; and, those firms projected to undergo a secular rise in earnings. The latter is what most investors think of when they hear the term growth. Generally, firms falling within this category are growing as the result of having introduced a completely new product or service (creating in the process new demand), or, having re-designed (often in a revolutionary fashion) an existing product concept. SanDisk (SNDK) a decade ago – through its success commercializing flash memory as a new form of non-volatile memory – is an example of a business that created a whole new industry. Thanks in large part to SanDisk, there is hardly a key ring in the United States that does not have at least one USB drive attached. Apple (AAPL) through its introduction of the iPod, then the iPhone and now the iPad has revolutionized the consumer electronics industry. The first of its string of successes was essentially a radical re-think of Sony’s popular Walkman cassette player. Both companies were held by the Fund during the fiscal year. But both companies, though illustrative of the point, are rare. Most earnings growth stories are cyclical stories. Improving market conditions – in terms of increased demand, lower prices for key inputs or firming prices to the end consumer – fuel the anticipated earnings growth. To this category we would add firms that have undertaken some form of restructuring to improve their competitiveness. Many of the cyclical earnings growth investments made by the Fund did not pay off in the last fiscal year. Key detractors include Molycorp (MCP), Peabody Energy (BTU), Cliffs Natural Resources (CLF) and Allegheny Technologies (ATI). We used a combination bottoms-up and top down approach in selecting stocks for purchase. Fundamental analysis of the company was the final gate before a stock could be included in the portfolio. But the top-down assessment of the macroeconomic environment, and what industries and sectors were likely to prosper, guided us in searching for attractive prospects. Early in 2012, we projected the expansion would continue and would gain steam. By the early summer, this assessment was revised. Unfortunately both calls – while not necessarily wrong – missed the mark as far as the consensus emerging among other investors. We believe in many of the detracting names there is good value. It is just it will take time for other investors to recognize their value. On the positive side, the Fund did hold many stocks that did appreciate over this period. Top contributors included Apple (AAPL), Comcast (CMCSA), Gilead Sciences (GILD) and American Capital (ACAS). This is the valedictory annual report for the Fund. Management and the Fund’s Board of Trustees approved the liquidation of the Fund as of December 7, 2012, due to the Fund’s small size. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 12 American Independence Funds Large Cap Growth Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on December 9, 2010. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year Since Inception Large Cap Growth Fund Institutional Class Shares (5.06)% (6.46)%(2) Class A Shares (1) (11.01)% (15.48)%(3) Russell 1000 Growth Index 13.02% 9.20%(2) Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 5.75%. For the period December 9, 2010 (commencement of operations) through October 31, 2012. For the period April 19, 2011 (commencement of operations) through October 31, 2012. The Russell 1000 Growth Index is an unmanaged index of common stocks for companies that make-up the Russell 1000 Index and have been identified by the Russell Investment Group as offering higher price-to-book ratios and higher forecasted growth values. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 13 American Independence Funds Kansas Tax-Exempt Bond Fund Commentary Robert Campbell – Portfolio Manager The American Independence Kansas Tax-Exempt Bond Fund (Institutional share class) returned 6.42% for the fiscal year ending October 31, 2012. Over this period, the Barclays Capital 7-Year Municipal Bond Index returned 7.62%. The year posed a challenging environment for municipalities – at all levels of government – across the United States. Kansas was not exempt from the fiscal pressures and economic realities frustrating the budgetary process. Even before the Great Recession (of 2008) played havoc with municipal revenues, cutting sales, income and property tax receipts, many jurisdictions faced the prospect of making some very difficult choices. In brief, the electorate and its representatives must decide whether they prefer to increase taxes to sustain government services, to reduce the range of services provided or some combination of tax increases and expenditure cuts. We can think of few individuals who will pay unnecessary taxes without protest. But on the other hand, we can think of few individuals who are prepared to voluntarily forego public services they currently receive. During 2012 Governor Brownback sought to limit the growth of state government; his ultimate stated goal is to roll back the overall size of the government too. The legislature has resisted. Post-election, the task before the two sides is to reach a compromise to produce future balanced budgets. This will be no easy task. Balanced budgets will likely require some shared sacrifice by Kansans. We expect Kansans may see a reduction in the support of the arts, road and street maintenance, funding of the post-secondary education, reduced access to parks and recreational facilities, and maybe reduced hours at the Department of Motor Vehicle offices, to name just a few of the economic measures proposed. Absent from this list is the state’s support of primary and secondary education through state aid to schools. The outcome of the debate in Topeka has concerned Kansans watching as well as other interested parties like the rating agencies and municipal bond investors. The Kansas municipal bond market had an increase in its total volume from last year. Both the national and Kansas municipal markets saw volumes rise by 39% over the prior year. On a national basis just under 50% of the volume was related to refunding activity. Given the historically low interest rates in the current environment, it is no surprise issuers have been quick to call bonds as soon as possible, replacing higher coupon debt with lower yielding bonds. Today’s long municipal bond rates are 0.8% lower than last year at this time (3.2% versus 4.0% for 20-year AAA Government Obligations or GOs). Most of this change occurred in the first half of the time period, although at the end of our fiscal year the municipal bond markets were rallying again. Despite the challenges municipalities face and the low level of interest rates, investors have a seemingly insatiable appetite for bonds of all stripes. While the Kansas municipal market follows the national municipal market – these in turn are influenced primarily by conditions in the U.S. Treasury and other fixed income markets – Kansas debt prices are sensitive to local factors as well. Kansas has many relatively small municipalities and municipal bond issuers. In the municipal bond market most municipal bonds are sold as tax exempt securities, but some of these bonds (bank qualified, or BQ bonds) offer banks an additional incentive. As a consequence, BQ bonds tend to trade at higher prices, offering lower yields, than corresponding non-BQ bonds of similar credit quality and maturity. Since Kansas has many smaller municipal bond issuers, BQ municipal bonds are more prevalent in the Kansas market than the national municipal market. In 2012, BQ bonds from Kansas represented 25% of the total new issue market; in the national market BQ bonds accounted for only 8% of the total volume thus far in 2012. Since the Fund and its shareholders do not receive the extra benefit (afforded banks) from holding BQ bonds, the Fund typically avoids purchasing such bonds. This restriction, in light of the current interest rate environment and the Fund’s asset growth, imposes a challenge to the Fund’s management. The American Independence Kansas Fund strives to produce an attractive after-tax yield for its shareholders. In the current interest rate environment, this has become increasingly difficult. As bonds mature or are called away, the Fund’s average after-tax yield has declined. This is a reflection of the dramatic drop in yields in the market place since 2008. Growth of the Fund has made a challenging environment more difficult. In the past year, assets have increased from $285 million to $316 million. In response to these challenges, the Fund has expanded its investment into selective smaller blocks of Kansas paper. Even with this added diversification effort the Fund continues to hold a larger money market position than it prefers while waiting for attractive issues to come to market. The Fund’s premium and income orientation also hindered the Fund’s appreciation as interest rates have fallen further. Its intermediate orientation has also limited its appreciation as longer maturity bonds gained more than shorter maturity debt as interest rates fell. 14 American Independence Funds Next year we anticipate these challenges will continue. But the Fund’s management remains dedicated to its philosophy of preferring Kansas tax-exempt income over taxable appreciation. And, we will also not waver from our past strategy of sticking to conservative credits in the intermediate maturity range. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 15 American Independence Funds Kansas Tax-Exempt Bond Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2002. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year 5 Year 10 Year Kansas Tax-Exempt Bond Fund Institutional Class Shares 6.42% 5.01% 4.16% Class A Shares (1) 1.47% 3.70% 3.32% Class C Shares (2) 4.36% 4.02% 3.12% Barclays 7-Year Municipal Bond Index 7.62% 6.53% 5.21% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 4.25%. Reflects Contingent Deferred Sales Charge (“CDSC”) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Kansas Tax-Exempt Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered two classes of shares similar to the Fund’s Class A shares and Institutional Class shares. The performance of the Class C shares of the Fund, prior to commencement of operations on May 22, 2007, includes the performance of the Fund’s Class A shares, which has been restated to reflect differences in any applicable sales charges and expenses. The Barclays 7-Year Municipal Bond Index is a total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6 to 8 years. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 16 American Independence Funds Strategic Income Fund Commentary Jack Montgomery – Portfolio Manager The American Independence Strategic Income Fund (Institutional share class, the “Fund”) returned 2.35% for the fiscal year ending October 31, 2012. Over the same period, the Fund’s benchmark, the Barclays Capital U.S. Aggregate 1-3 Year Index (the “Index”), returned 1.32%. The Fund’s relative outperformance was due to a number of factors throughout the year. In December 2011, the Fund’s management was changed. The new manager is HighMark Capital Management, a subsidiary of Union Bank of California. Motivating the change were two beliefs about the future. First and foremost was AIFS’ assessment that the United States might remain in a low interest rate environment for some period of time. If so, Treasury and Agency issues would unlikely generate the interest income levels you, our shareholders, depend upon. Second, if and when interest rates began to move higher from what are historic lows, other types of debt instruments might cushion this blow more effectively than Treasury or Agency securities. For these two reasons, the Fund’s Manager hired HighMark to sub-advise the Fund and shareholders approved at a meeting held on December 27, 2011. The latest fiscal year was characterized by generally unchanged short-term Treasury yields as the 2-Year Treasury Note ended the period only five basis points (bps) higher than it began. During most of the twelve months, the 2-Year Treasury Note yield remained within a very narrow range of 0.20% to 0.30%, except for in early 2012 when encouraging signs of economic growth briefly caused yields to move higher. Unfortunately, this temporary spike (which pushed the 2-Year yield briefly above 0.40%) occurred as we were re-positioning the portfolio, shedding some of the lower yielding Treasury securities held by the Fund for higher yielding corporate debt securities. Most non-Treasury sectors outperformed for the year, as the Barclays Capital 1-3 Year Treasury Index gained 0.4%, while the Barclays Capital 1-3 Year Investment-Grade Corporate Bond Index returned 3.3%. Shorter maturity mortgage-backed securities and asset-backed securities also outperformed Treasuries during the fiscal year. The Fund benefitted from the outperformance of these sectors since it was underweight Treasuries and overweight Corporate, Mortgage-Backed and Asset-Backed Securities sectors for most of the time period. Positive contributors to Fund performance included Delta Air EETC (1.4% of total market value), Morgan Stanley (0.6%), AIG (0.9%), Ford (0.9%), and Transocean (0.7%). Detractors included the GSR Trust 2004-4 B1 (0.3%), Goldman Sachs (no longer held), Hewlett Packard (1.3%), ArcelorMittal (no longer held) and Wells Fargo (1.3%). The period coinciding with the Fund’s fiscal year was another boom year for bonds. The Federal Reserve Board’s (FRB) policy of quantitative easing continued to keep interest rates low across the Treasury yield curve. The benchmark 10-Year Treasury Note yield declined to 1.72% (as of October 31, 2012) versus 2.17% one year ago. FRB’s Chairman Ben Bernanke has been quite vocal in outlining the central bank’s strategy and the duration of its easing. By reducing intermediate and long-term interest rates – in nominal and real (or, after inflation has been deducted) terms – the FRB seeks to spur investment spending whether on new factories and machinery by businesses or new homes by consumers. Another intended consequence is to induce consumers to refinance their home mortgages, thereby reducing their monthly payments and thus providing consumers with extra, free cash flow to spend on other goods and services. While the economic benefits to date have been mixed, the FRB’s continuing intervention in the Treasury and mortgage security markets has been a boon for investors. Credit spread instruments – such as corporate bonds – along the maturity spectrum have gained in price as a result. With respect to interest rates, we believe the 2-Year Treasury Note yield will remain 1.0% for some time to come. We believe it will be difficult for rates to sustain levels around 0.50% given the FRB’s intervention in the Treasury markets and investors’ volatile expectations. At the same time, we suspect it will be difficult for rates to remain at levels below 0.25% – barring of course either a recession in the U.S., a significant reduction in inflationary expectations, or an unanticipated event in Europe. In spread sectors, the search for yield continues to create a severe imbalance between supply and demand – in other words, a positive technical environment. We expect fundamentals will continue to support spread sectors, particularly the credit sectors. Valuations, however, may be teetering in a range beyond reasonable “fair value.” Our concern is that investors are being “forced” into risk positions given historically low Treasury yields. Positive recent performance is also enticing investors hungry for yield. Our concern is that persistently low interest rates are fueling a credit boom in corporate debt instruments, particularly for comparatively yield rich junk bonds. This lure and temptation may prove irresistible for many investors, especially if the 17 American Independence Funds low interest rate environment continues as expected through 2013. Now is perhaps not the time to increase risk, given credit spreads (relative to Treasuries) are low. In the event of another recession, investors may find current low yields afford insufficient return for the increased risk assumed. While other mutual funds categorized as short-term investment grade debt funds have been increasing their holdings of lower rate investment grade debt (rated below BBB-/Baa3) or investing a greater proportion in high yield bonds, your management has refrained from the excesses other funds have engaged in. This has hurt our relative peer group standing. But we acknowledge our shareholders have purchased the Fund to provide diversification for the equity portion of their portfolios, or repository for principal needed over the next 12 to 18 months. We believe our shareholders should actively make that shift; as opposed to their bond fund manager surreptitiously making that move by increasing the share of lower rated debt in the fund (which has a higher correlation to equity market movements). In the wake of the 2008 financial market meltdown, a number of investors discovered to their regret that their short- to intermediate-term investment grade debt fund was not of the quality they expected or depended upon. We urge our shareholders to consider this point when making other bond fund investments. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 18 American Independence Funds Strategic Income Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2002. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year 5 Year 10 Year Strategic Income Fund Institutional Class Shares 2.35% 2.40% 2.70% Class A Shares (1) (0.37)% 1.69% 2.25% Barclays 1-3 Year U.S. Aggregate 1.32% 3.37% 3.29% Merrill Lynch 1-3 Year U.S. Treasury Index 0.41% 2.70% 2.78% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 2.25%. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the UltraShort Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Service shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Class A shares of the Fund prior to the commencement of operations on May 3, 2006, includes the performance of the Fund’s Institutional Class shares from March 2, 2006 through May 2, 2006 and the performance of the predecessor fund’s Service shares prior to the reorganization. Such performance has been restated to reflect differences in any applicable sales charges, but not for differences in expenses. Effective December 27, 2011, the Fund changed its name to Strategic Income Fund. The Barclays Capital 1-3 Year Aggregate Index is an index of U.S. bonds with maturities of one to three years, which includes reinvestment of any earnings, is widely used to measure the overall performance of the U.S. bond market. The Merrill Lynch 1-3 Year U.S. Treasury Index is an unmanaged index that tracks the performance of U.S. Treasury Notes with maturities ranging from approximately one to three years. The above referenced indices do not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 19 American Independence Funds Core Plus Fund Commentary David M. Dirk – Portfolio Manager The American Independence Core Plus Fund (Institutional share class, the “Fund”) returned 6.08% for the fiscal year ending October 31, 2012. Over the same period, the Fund’s benchmark, the Barclays Capital U.S. Aggregate Index (the “Index”), returned 5.25%. The Fund’s relative outperformance was due to a number of factors throughout the year. The period coinciding with the Fund’s fiscal year was another boom year for bonds. The Federal Reserve Board’s (FRB) policy of quantitative easing continued to keep interest rates low across the Treasury yield curve. The benchmark 10-Year Treasury Note yield declined to 1.72% (as of October 31, 2012) versus 2.17% one year ago. FRB’s Chairman Ben Bernanke has been quite vocal in outlining the central bank’s strategy and the duration of its easing. By reducing intermediate and long-term interest rates – in nominal and real (or, after inflation has been deducted) terms – the FRB seeks to spur investment spending whether on new factories and machinery by businesses or new homes by consumers. Another intended consequence is to induce consumers to refinance their home mortgages, thereby reducing their monthly payments and thus providing consumers with extra, free cash flow to spend on other goods and services. While the economic benefits to date have been mixed, the FRB’s continuing intervention in the Treasury and mortgage security markets has been a boon for investors. Credit spread instruments – such as corporate bonds – have gained in price as a result. The Barclays Capital U.S. Credit Index (a component of the U.S. Aggregate Index which includes corporate and asset backed debt instruments) is up 9.7% for the year ending October 31, 2012. The Barclays Capital U.S. Corporate High Yield Index (composed of debt instruments issued by U.S. businesses carrying a below investment grade debt rating of BBB-/Baa3) returned 13.6% over this time. In this environment, the Fund’s strategy of overweighting credit-sensitive components of the Index such as corporate bonds aided relative performance. Within the corporate bond segment, financials were one of the best-performing sectors. The Fund concentrated its overweight in financials in short-to-intermediate maturities in an effort to capture spread but control volatility. Security selection was a positive contributor to returns within the credit sector. Over the course of the year, lower quality bonds outperformed higher quality bonds. The Fund took advantage of this trend by increasing the allocation of lower quality securities such as high yield. The yield curve exposure of the Fund had a slightly positive impact on returns for the year. The Fund continues to favor maturities primarily concentrated in the 5- to 10-year portion of the maturity spectrum. The Fund’s performance benefited from this strategy since interest rates declined the most in the 10-year part of the curve during the fiscal year. The positive impact of these factors (on relative performance versus the Fund’s benchmark) was slightly offset by the average duration maintained by the Fund over the past twelve months. The Fund had a somewhat defensive duration posture relative to the Index’s for a portion of the year. Consequently, the decline in interest rates adversely impacted returns relative to the Index. By the end of the fiscal year, management nudged duration slightly higher to bring it in line with the Index. Recent comments by Chairman Bernanke suggest the central bank will continue to provide liquidity to the financial markets through quantitative easing until 2014, at least. Thus our expectation is interest rates will remain in their current trading range in 2013. With respect to interest rates, we see 10-year interest rates trading in a broad range of 1.50% to 2.50%. We believe it will be difficult for rates to sustain levels around 2.50% given the Fed’s intervention in the Treasury markets. At the same time, we suspect it will be difficult for rates to remain at levels below 1.50% – barring of course either a recession in the U.S., a significant reduction in inflationary expectations, or an unanticipated event in Europe. In this range-bound environment, we will remain relatively neutral in duration but with a more defensive posture at the lower bound and a more aggressive posture at the upper bound. We intend to maintain this strategy until the FRB finally signals it will commence unwinding its purchases of Treasury and mortgage securities. At that time, we will re-evaluate and re-position the portfolio in expectation of higher interest rates. In spread sectors, the search for yield continues to create a severe imbalance between supply and demand – in other words, a positive technical environment. In the mortgage sector, the FRB’s intervention – purchasing $40 billion per month thus absorbing nearly all new mortgage production – will exacerbate this imbalance. Demand from displaced mortgage investors will likely reinforce the bidding for other spread assets. We expect fundamentals will continue to support spread sectors, particularly the credit sectors. Key measures of credit market conditions (abundant liquidity, low leverage, high coverage ratios) remain near historic highs. Valuations, 20 American Independence Funds however, have now moved beyond reasonable “fair value.” Our concern is that investors are being “forced” into risk positions given historically low Treasury yields. Positive recent performance is also enticing investors hungry for yield. Our concern is persistently low interest rates are fueling a credit boom in corporate debt instruments, particularly for comparatively yield rich junk bonds. This lure and temptation may prove irresistible for many investors, especially if the low interest rate environment continues as expected through 2013. Now is perhaps not the time to increase risk, given credit spreads (relative to Treasuries) are low. In the event of another recession, investors may find current low yields afford insufficient return for the increased risk assumed. While other mutual funds categorized as intermediate term investment grade debt funds have been increasing their holdings of lower rate investment grade debt (rated below BBB-/Baa3) or investing a greater proportion in high yield bonds, your management has refrained from the excesses other funds have engaged in. This has hurt our relative peer group standing. But we acknowledge our shareholders have purchased the Fund to provide diversification for the equity portion of their portfolios. We believe our shareholders should actively make that shift; as opposed to their bond fund manager surreptitiously making that move by increasing the share of lower rated debt in the fund (which has a higher correlation to equity market movements). We urge our shareholders to consider this point when making other bond fund investments. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 21 American Independence Funds Core Plus Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2002. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year 5 Year 10 Year Core Plus Fund Institutional Class Shares 6.08% 6.87% 5.23% Class A Shares (1) 1.22% 5.76% 4.60% Barclays U.S. Aggregate Bond Index 5.25% 6.38% 5.39% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 4.25%. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Intermediate Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Service shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Class A shares of the Fund prior to commencement of operations on May 3, 2006 includes the performance of the Fund’s Institutional Class shares from March 2, 2006 through May 2, 2006 and the performance of the predecessor fund’s Service shares prior to the reorganization. Such performance has been restated to reflect differences in any applicable sales charges, but not for differences in expenses. The Barclays U.S. Aggregate Bond Index is representative of U.S. bonds, which includes reinvestment of any earnings, is widely used to measure the overall performance of the U.S. bond market. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 22 American Independence Funds U.S. Inflation-Indexed Fund Commentary Cedric Scholtes – Portfolio Manager The American Independence U.S. Inflation-Indexed Fund (Institutional share class, the “Fund”) returned 7.56% for the fiscal year ending October 31, 2012. Over the same period, the Fund’s benchmark, the Barclays Capital U.S. Treasury Inflation-Linked Notes Index gained 8.03%. The broader Treasury bond market, as measured by the Barclays Capital U.S Treasury Index, returned 3.66% during this time frame. The period coinciding with the Fund’s fiscal year was another boom year for bonds. The Federal Reserve Board’s (FRB) policy of quantitative easing continued to keep interest rates low across the Treasury yield curve. The benchmark 10-Year Treasury Note yield declined to 1.72% (as of October 31, 2012) versus 2.17% one year ago. The decline was even more dramatic for the benchmark 10-Year Treasury Inflation Protected Security (TIPS). Over the fiscal year, the yield dropped from 0.08% to a negative 0.78%. In the current environment, given the uncertainties surrounding the economy (both at home and abroad) and the prospects for inflation, investors seem content to accept a negative yield in the short-term in exchange for future protection against rising prices. FRB’s Chairman Ben Bernanke has been quite vocal in outlining the central bank’s strategy and the duration of its easing. By reducing intermediate and long-term interest rates – in nominal and real (or, after inflation has been deducted) terms – the FRB seeks to spur investment spending whether on new factories and machinery by businesses or new homes by consumers. Another intended consequence is to induce consumers to refinance their home mortgages, thereby reducing their monthly payments and thus providing consumers with extra, free cash flow to spend on other goods and services. While the economic benefits to date have been mixed, the FRB’s continuing intervention in the Treasury and mortgage security markets has been a boon for investors. The boom not only includes Treasury notes and bonds but credit spread instruments – such as corporate bonds – as well. The Barclays Capital U.S. Credit Index (composed of corporate and asset backed debt instruments) is up 9.7% for the year ending October 31, 2012. Inflation in comparison has been reasonably tame. The Consumer Price Index for All Urban Consumers (CPI-U) is up just 2.0% on a non-seasonally adjusted (NSA) basis over the twelve months ending October 31, 2012. While pressures have thus far been moderate, we are beginning to see signs of renewed inflationary pressures. Tight market conditions for residential rentals are starting to seep through the economy. The shelter (or, housing) component of the CPI-U rose 2.3% over this period. Declining vacancies coupled with a dearth of multi-family construction during the housing bubble years, means landlords in many regions of the country are able to push rents higher. Rising insurance costs – whether for health, auto or home – though a small share of the overall total, are rising at more than twice the CPI-U rate. Other components such as water and sewage, trash collection, parking and tolls, determined largely by fiscally hard-pressed municipalities are rising at a much faster rate. Slow economic growth is not necessarily synonymous with price stability. Consumer price inflation is something we should all keep an eye on. During this period, Fund returns reflected thus a combination of a decline in TIPS yields, positive inflation accretion and coupon income. The yield decline was the largest contributor to the Fund’s overall return. Although the tone of U.S. data over the last couple of months has certainly been more upbeat, we remain cautious on the outlook, given unresolved euro-zone risks and the prospect of a severe U.S. fiscal contraction in 2013 given the political impasse on fiscal matters in Washington DC. While there are indications of growing momentum in manufacturing and homebuilding, and consumers have shown a willingness to spend on certain big-ticket items, we caution that income growth remains very modest, and households continue their struggle to reduce debt. The reality of fiscal drag in 2013 and the other lingering uncertainties noted will, in our view, keep overall GDP growth at levels insufficient to create strong job creation. Consequently, we anticipate the FRB will maintain a bias towards easing for much of 2013 and possibly into 2014. We remain cautious in establishing any short duration position relative to the benchmark, given our perception of the central bank’s intent to keep real yields (adjusted for inflation) at historically depressed levels. Nevertheless, measures of long-dated forward yields – which tend to be less volatile and are linked to economic growth rates – have declined sharply, potentially providing an opportunity to underweight duration and protect the portfolio from a backup in yields. 23 American Independence Funds Although we recognize the risks of narrowing in the breakeven inflation rate as a result of an economic slowdown from fiscal contraction, we contend the FRB’s commitment to ease monetary policy until the economy improves puts a floor on the level of breakeven inflation spreads. At this time, we estimate this floor on 10-year breakeven inflation to be approximately 2.35%. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 24 American Independence Funds U.S. Inflation-Indexed Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 2002. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year 5 Year 10 Year U.S. Inflation-Indexed Fund Institutional Class Shares 7.56% 8.15% 7.31% Class A Shares (1) 2.56% 6.93% 6.58% Class C Shares (2) 5.53% 7.85% 7.16% Barclays U.S. Treasury Inflation-Linked Notes Index 8.03% 7.88% 7.02% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 4.25%. Reflects Contingent Deferred Sales Charge (“CDSC”) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the FFTW U.S. Inflation-Indexed Portfolio (the predecessor fund) on May 9, 2008. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund’s Institutional Class shares known as Advisor Class. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund’s Advisor Class shares prior to the reorganization, but has not been restated to reflect differences in expenses. If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund includes the performance of the Institutional Class shares from May 10, 2008 through May 16, 2008 and the performance of the FFTW U.S. Inflation-Indexed Portfolio’s Advisor Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares of the Fund includes the performance of the Institutional Class shares from May 10, 2008 through May 4, 2011, commencement of operations, and the performance of the FFTW U.S. Inflation-Indexed Portfolio’s Advisor Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Barclays U.S. Treasury Inflation-Linked Notes Index is an unmanaged index that tracks the performance of U.S. Treasuries the cash flows for which are linked to an inflation index. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 25 American Independence Funds Fusion Fund Commentary Francis J. Ledwidge and Timothy D. Voake – Portfolio Managers The American Independence Fusion Fund (Institutional share class, the “Fund”) returned 6.78% for the fiscal year ending October 31, 2012. Over this same period, the Fund’s benchmark, the S&P 500 Index (the “Index”) – returned 15.21%. Although the Fund lagged the S&P 500 Index, it was in a bull market year for stocks. In such an environment, the Fund – with an average net sensitivity (the ratio of the Fund’s NAV movement to a 1% change in the S&P 500) to the Index of 0.5% over the fiscal year – is expected to lag an index which is fully invested in U.S. equities at all times. Against other more comparable yardsticks, the Fund outperforms. Versus the RAFI U.S. Equity Long/Short Index the Fund is ahead by 4.4% for the fiscal year; and, against the average long/short equity fund tracked by Lipper, the Fund leads by almost 2.0%. The path was not entirely straight up during the fiscal year. While 2012 started out fine – with the S&P 500 Index reaching a high of 1,419 in April – in May and June the market gave way. At its June low of 1,278, the S&P 500 Index was just teetering into bear market territory (broadly considered by investors as a 10% decline in the index). The impetus for the sell-off: renewed turmoil in Europe over Greece (and, Spain as well); a perception that the expansion in the United States was stalling; and, worrisome signals from China, suggesting growth was slowing faster than investors anticipated. During this period of market turmoil, the Fund picked up ground – approximately 2.1% – versus its Index. Once past a turbulent June, the U.S. equity markets rallied until October. During the last month of the Fund’s fiscal year, the Index declined almost 2.0%. During this downdraft, the Fund gained almost 1.0% versus its Index. All-in-all, the period coinciding with the Fund’s fiscal year was another boom year for stocks and corporate bonds. Despite the prevailing uncertainties, the Federal Reserve Board’s (FRB) policy of quantitative easing continued to keep interest rates low across the Treasury yield curve which boosted investors’ appetite for risky assets. It may be said, that what the central bank has taken away in the form of interest income, it has more than made up in capital gains. By reducing intermediate and long-term interest rates – in nominal and real (or, after inflation has been deducted) terms – the FRB seeks to spur investment spending whether on new factories and machinery by businesses or new homes by consumers. Another intended consequence is to induce consumers to refinance their home mortgages, thereby reducing their monthly payments and thus providing consumers with extra, free cash flow to spend on other goods and services. While the economic benefits to date have been mixed, the FRB’s continuing intervention in the Treasury and mortgage security markets has been a boon for investors. Apple (AAPL), PVH Corp. (PVH), Comcast (CMCSA) and G-III Apparel (GIII) were the key contributors to the Fund’s overall performance, with each rising by more than 35% over the fund’s fiscal year. Marvell (MRVL) and GT Advanced Technologies (GTAT) were the worst detractors, each falling by over 40% over the fiscal year. Shorts on broader indices made losses for much of the year. These losses were mitigated somewhat by our generally having a lower allocation to shorts when the market was rising than when it was falling. Moreover, they did reduce volatility, which is a key reason for their use by the Fund. With the exception of May, the use of index puts was a constant, if small, drag on performance, but would have been instrumental in protecting the portfolio if, at any time, conditions had deteriorated markedly. We think the September peaks for most of the U.S. equity indices may provide a serious level of resistance, which it will be hard for the market to push through before it has greater visibility about corporate earnings in 2013. This is all the more true since the timing coincided with a peak price for Apple, which has been the star counter of the market’s recovery since 2009. Looking from a micro based perspective first, as is our standard analytical practice; we find few individual stocks to be compelling, which is not unusual after a near 4-year bull market. If we focus on the largest industry sectors in the U.S., Information Technology appears cheap but perhaps justifiably so given the seeming end of the PC era and transformation of a large part of the industry to commoditized production of items facing constant price depreciation. The premium smartphone growth wave is also nearing a climax as there are less and less affluent consumers to convert and the value in the industry has essentially already migrated to the two oligopolistic producers Samsung and Apple. 26 American Independence Funds The next largest industry remains Financials where a combination of zero interest rate policy (ZIRP), deleveraging and increased regulation suggests the sector’s returns on equity and absolute size must shrink further. Banks’ dividend payouts are now decided not by boards but by the FRB, which is likely to be prone to be overly restrictive and one-paced when deciding on payouts. Thus, the potential for reliable generous dividends will likely be replaced by more aggressive buybacks, which are frankly of limited use to continuing shareholders. Energy could be exciting if the Obama administration were willing to embrace natural gas as the fuel of the next fifteen years and to provide incentives to build out local infrastructure for its delivery or allow substantial exports to the more richly priced world market. In sum, 2013 may prove somewhat more difficult than 2012 for U.S. equity markets as a U.S. recession cannot be entirely ruled out and profits’ growth will slow and could falter. Nonetheless, we see limited danger of a precipitate fall in overall stock prices as U.S. housing, which is the public’s primary source of wealth, continues its recovery; monetary policy is also quite unlikely to be tightened. Volatility too should be limited as interest rate differentials between currencies are low and equity yield support provides some back stop in a ZIRP environment. Easier monetary and fiscal policy in emerging markets should provide more liquidity for world markets, commodities and gold while European financial market prospects may be sustained by their relatively low valuations. The implied monetary fix and commitment has clearly been ordered in advance of the German elections in September 2013. In this environment, the Fund’s defensive but equity-oriented characteristics should have a compelling part to play in overall allocation. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 27 American Independence Funds Fusion Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on December 22, 2009. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year Since Inception Fusion Fund Institutional Class Shares 6.78% (1.07)%(2) Class A Shares(1) 0.19% (2.12)%(3) S&P 500 Index 15.21% 10.79%(2) Consumer Price Index 1.91% 2.27% (4) Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 5.75%. For the period December 22, 2009 (commencement of operations) through October 31, 2012. For the period June 30, 2011 (commencement of operations) through October 31, 2012. For the period November 30, 2009 through October 31, 2012. The S&P 500 Index consists of 500 companies from a wide range of industries chosen for market size, liquidity and industry grouping. The Consumer Price Index, or CPI, is a monthly measurement of inflation. The above referenced indices do not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 28 American Independence Funds Absolute Return Bull Bear Bond Fund Commentary Robert Campbell – Portfolio Manager The American Independence Absolute Return Bull Bear Bond Fund (Institutional share class, the “Fund”) lost 2.05% for the fiscal year ending October 31, 2012. Over this same period, the Fund’s benchmark, the Barclays Capital U.S. Treasury Bond Index (the “Index”) – returned 3.66%. The period coinciding with the Fund’s fiscal year was another boom year for bonds. The Federal Reserve Board’s (FRB) policy of quantitative easing continued to keep interest rates low across the Treasury yield curve. The benchmark 10-Year Treasury Note yield declined to 1.72% (as of October 31, 2012) versus 2.17% one year ago. FRB’s Chairman Ben Bernanke has been quite vocal in outlining the central bank’s strategy and the duration of its easing. By reducing intermediate and long-term interest rates – in nominal and real (or, after inflation has been deducted) terms – the FRB seeks to spur investment spending whether on new factories and machinery by businesses or new homes by consumers. Another intended consequence is to induce consumers to refinance their home mortgages, thereby reducing their monthly payments and thus providing consumers with extra, free cash flow to spend on other goods and services. Judging by the numbers, the FRB is now a significant force in the Treasury note and bond markets (notes are debt instruments with maturities of at least 1 year but less than 10 years; bonds are debt instruments with maturities of 10 years or more). At the end of the 3rd Quarter 2012, the central bank held more than $1.6 trillion in Treasury notes and bonds. In comparison, during 2007 – the year before the financial market collapse – holdings averaged $0.5 Trillion. Current positions are thus a multiple of what the Federal Reserve would routinely hold during normal times. The years since the 2008 crash though have hardly qualified as normal. Although the global financial markets have managed to avoid a replay of 2008’s events, in the period since the crash, the markets have skirted with calamity time and time again. There are numerous reasons for the want of confidence which periodically sends the prices of risky assets (such as equities and corporate debt instruments) lower. Europe remains a muddle. Although the European Monetary Union has been preserved for now, with Greece still a member if not in good standing, painful restructuring, both economically and politically, needs to be carried through to reassure investors. China is an enigma. Investors have a gnawing sense that all is not well in the Middle Kingdom. Emerging markets, the darlings of the past decade, lack the economic heft to pull the rest of the world forward in their expansion. And, in the United States, the political impasse in Washington continues to threaten to derail the real economy and with it the tenuous confidence in the financial markets. Against this back drop, it is then no surprise the FRB’s policy response has been innovative, pervasive and committed. Consequently, the historical relationships between monetary policy, the real economy, precious metals and interest rates (which are at the heart of the interest rate scorecard used to manage the Fund) have become undone. Guideposts of the past today provide no direction to the future. Over the last fiscal year, there were several months when our signals pointed in the opposite direction to the market’s ultimate move. In November 2011, the Fund was positioned with a longer duration. Duration is a measure of a bond’s – or a portfolio of bonds – sensitivity to interest rate changes. All things being equal, a bond with a higher duration exhibits larger price swings as interest rates fluctuate. Unfortunately, the Treasury markets rallied. This cost the Fund approximately 1.3% in relative performance. In April 2012, a flight to quality precipitated by uncertainty in Greece caused Treasury note and bond yields to decline. Our barometer however suggested there was a higher probability of rates increasing. The Fund was positioned with a negative duration (which would have caused the Fund to gain in value as interest rates rose). The divergence resulted in another gap – approximately 4.7% – between the Fund’s return and the performance of its Index. Extensive and persistent central bank intervention coupled with volatile investor confidence worked against the Fund’s investment process. So even the indicators pointed in the right direction, the Fund was not able to erase the deficit. As it became evident during the summer that the FRB’s aggressive policy of quantitative easing would be extended, management, in conjunction with the Board of Trustees, decided the strategy was unlikely to be successful in such an environment. For this reason, we solicited a shareholder proxy to change the objectives and strategy of the Fund. We believe the new strategy, along with the new management team, has a higher probability of achieving success in the current environment. Naturally, we are disappointed in the Fund’s results for the past fiscal year. We hope though you will continue to remain invested in the Fund as the new team assumes responsibility for its management. In closing, we thank you for your confidence and loyalty. The views and opinions in this report were current at the time it was written and reflect those of the Portfolio Manager(s). The views and opinions are not guarantees of performance or investment results and should not be taken as investment advice. The views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Security positions can and do change. The Schedules of Portfolio of Investments following the Commentaries show the size of the Fund’s positions at period-end. 29 American Independence Funds Absolute Return Bull Bear Bond Fund - Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on July 8, 2010. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2012 Annualized 1 Year Since Inception Absolute Return Bull Bear Fund Bond Fund Institutional Class Shares (2.05)% (2.06)%(2) Class A Shares (1) (6.46)% (4.14)%(3) Barclays U.S. Treasury Index 3.66% 4.95%(4) Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 1-866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 4.25%. For the period July 8, 2010 (commencement of operations) through October 31, 2012. For the period July 7, 2010 (commencement of operations) through October 31, 2012. For the period June 30, 2010 through October 31, 2012. Barclays U.S. Treasury Index is an unmanaged index reflecting the performance of all public obligations and does not focus on one particular segment of the Treasury market. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 30 American Independence Funds Schedule of Portfolio Investments Stock Fund October 31, 2012 Security Description Shares Value ($) Common Stocks — 91.1% Business Services — 4.2% FedEx Corp. Omnicom Group, Inc. VistaPrint NV (a) (b) 1,706,320 6,399,690 Consumer Discretionary — 4.5% AutoZone, Inc. (b) McGraw-Hill Cos., Inc. (The) Starbucks Corp. 2,065,500 6,921,100 Consumer Staples — 8.6% Archer-Daniels-Midland Co. Bunge Ltd. (a) Diageo PLC - ADR (a) Green Mountain Coffee Roasters, Inc. (b) Imperial Tobacco Group PLC - ADR (a) 3,254,050 13,326,710 Energy — 9.5% Canadian Oil Sands Ltd. (a) Halliburton Co. Occidental Petroleum Corp. Royal Dutch Shell PLC, Class A - ADR (a) 3,150,080 14,692,778 Financials — 15.5% American International Group, Inc. (b) Assured Guaranty, Ltd. (a) Citigroup, Inc. Fairfax Financial Holdings Ltd. (a) Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. MetLife, Inc. Wells Fargo & Co. 2,189,850 23,941,850 Health Care — 17.3% Cardinal Health, Inc. Covidien PLC (a) Johnson & Johnson Laboratory Corp. of America Holdings (b) McKesson Corp. Thermo Fisher Scientific, Inc. 4,274,200 26,743,900 Industrials — 12.9% Caterpillar, Inc. Cummins, Inc. Deere & Co. General Dynamics Corp. Joy Global, Inc. 3,184,950 19,809,990 Information Technology — 15.0% Apple, Inc. Cisco Systems, Inc. Corning, Inc. Dell, Inc. EMC Corp. (b) See Notes to Financial Statements 31 American Independence Funds Schedule of Portfolio Investments Stock Fund October 31, 2012 Security Description Shares Value ($) Common Stocks — 91.1% (continued) Information Technology — 15.0% (continued) Microsoft Corp. 4,365,855 23,162,855 Materials — 1.5% Freeport-McMoRan Copper & Gold, Inc. 2,332,800 Utilities — 2.1% Southern Co. (The) 3,278,800 Total Common Stocks (Cost $122,872,733) 140,610,473 Short-Term Investment — 9.3% Money Market Fund — 9.3% Federated Government Obligations Fund, Institutional Shares, 0.02% (c) 14,353,972 Total Short-Term Investments (Cost $14,353,972) 14,353,972 Total Investments (Cost $137,226,705(d)) — 100.4% $ Liabilities in excess of other assets — (0.4)% ) NET ASSETS — 100.0% $ (a) Foreign security incorporated outside the United States. (b) Non-income producing security. (c) Represents the 7 day yield at 10/31/12. (d) See Notes to Financial Statements for tax unrealized appreciation (depreciation) of securities. Summary of Abbreviations ADR — American Depositary Receipt Other Information: The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in the accompanying Notes to Financial Statements. Valuation Inputs at Reporting Date: Investments at Value Level 1 Level 2 Level 3 Total Common Stocks $ $
